HEDRICK, Judge.
The record contains no exceptions or assignments of error. It affirmatively appears from the record that the defendant, represented by counsel, freely, understandingly and voluntarily entered a plea of nolo contendere to a valid bill of indictment, and the prison sentence imposed by the judgment is within the limits prescribed for a violation of the statute.
In the defendant’s trial in the superior court, we find no error.
No error.
Judge Graham concurs in the result.
Chief Judge Mallard dissents.